DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-5, 7, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or render obvious a coating device for an anti-vibration mount, comprising a pair of supporting wall portions configured to support the anti-vibration mount of the first type in such a manner as to comprise an outer circumference wall portion that supports the outer circumference protrusion portion from an outer side of the outer circumference wall portion and a center protrusion portion that positions on an inner side of the outer circumference wall portion and supports the outer circumference protrusion portion from the inner side in a direction orthogonal to the longitudinal direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW

/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

July 26, 2022